The intervenors urge that Caroline Howlett is not a "third party" in this suit; that there is a "serious inaccuracy" in the opinion; and that the testimony of these twelve witnesses discussed in the opinion is admissible.
The inaccuracy referred to consists of this statement in the opinion *Page 174 
that Mrs. Howlett "as far back as 1919" stated to the twelve witnesses, or some of them, that the girls were the owners of the sheep; whereas it should be "as far back as 1915." The testimony does show it was as far back as 1915.
A reargument was ordered on this proposition only, to wit: was the testimony of Gilbertson et al., as to the statements made by Mrs. Howlett regarding ownership of the sheep admissible? This proposition was to be argued in the light of the facts that Mrs. Howlett is not a party to this action being tried and says she never owned the property involved; that the intervenors were never in possession of the property involved, and claim no title derived from Mrs. Howlett.
We must not overlook the fact that the case at bar is an action brought by the intervenors against the bank, claiming title to certain personal property in possession of the bank. This is the case before the court. The burden of proof is upon the intervenors and they must show title in themselves. In order to prove title in themselves they produced these witnesses who testified that Caroline Howlett — the third party — said the intervenors were the owners of the property. Such statements by Mrs. Howlett were not made in the presence of the plaintiff or its agents.
To justify the admission of such testimony the intervenors quote copiously from Wigmore on Evidence, especially from that portion of the work dealing with "verbal acts" as part of the res gestæ. Mr. Wigmore discusses this proposition and at 3 Wigmore, 1778 we find:
"Accordingly, it has never been doubted that all declarationsby the occupant, importing a claim of title in himself, are admissible as verbal parts of his act of occupation, serving to give it an adverse color; while his declaration of disclaim,
conceding another's title, are clearly receivable as giving it the contrary color." (Italics Mr. Wigmore's.)
Intervenors cite Roebke v. Andrews, 26 Wis. 312; Griswold v. Nichols, 126 Wis. 401, 105 N.W. 815; Avery v. Clemons,18 Conn. 306, 46 Am. Dec. 323, and other cases. The cases cited are authority for the rule that where one in possession of the property claims title to the property his declarations of ownership may be shown in proof of his title, or where the possession is offered as proof of title the statements made by the possessor may be shown as explanatory of the nature of the possession. That is not the issue here. The intervenors *Page 175 
do not claim title under their mother but from an independent source. They were required to prove ownership in themselves of property found in the possession of another. They undertook to make such proof by showing that the third party to the transactions, during a course of years and while she was in possession, said that the intervenors owned the property. They are trying to prove their ownership of property not in their possession, and that never was in their personal possession by statements attributed to one who had possession all of the time. If the mother were claiming now to be the owner such statements of hers would be competent as declarations of disclaim. In other words, as Mr. Wigmore says, where the occupant — that is Mrs. Howlett — made declarations importing a claim of title in herself her declarations being part of the act of occupation are admissible or her declarations of disclaim conceding title in intervenors are admissible. They are admissible as an attack upon the occupant's title. This does not say they are admissible as independent proof of title in some one else.
The testimony of these witnesses was received over strenuous and sufficient objection. Nowhere did the intervenors state that the offered testimony would be limited to the attack on the mother's title — even if such attack was the sole purpose at the time of the offer. The mother was not claiming title in herself. By her testimony and by her answer in the action brought against her by the bank she expressly disclaimed title in herself. The testimony was offered as proof of the title in the intervenors.
It must be remembered the intervenors claim they obtained the sheep from a source independent of the mother, and during their minority, and that because of their youth, and the fact that they were living with their mother, the sheep were turned over to the mother for them.
We do not say such testimony is never admissible. Impeachment, contradiction of proof of ownership by plaintiff derived from possession, when offered by plaintiff, and other reasons may make it admissible on a new trial.
The testimony offered went far beyond showing the statements of the mother that she was not the owner of the sheep, and how and why she got possession of the sheep. To prove title in the intervenors these witnesses were permitted to testify that some other person told them the girls were the owners and that this was said by the one who had *Page 176 
possession. If such testimony is admissible, under the circumstances in which it was offered, then all that would be necessary for the intervenors to make out a case would be to offer these ten or twelve witnesses and show that somebody else said the intervenors were the owners and thus establish their title without even testifying themselves, and if this were so they could also establish their title without having the testimony of Luessen the owner of the sheep from which the flock came. If the testimony of these witnesses is competent to establish title in the intervenors then it is competent even if the intervenors themselves did not testify.
While the matter is not without difficulty we are satisfied it was error on the part of the court to permit these witnesses to testify that the mother told them the intervenors were the owners, and therefore we adhere to the opinion originally rendered.
NUESSLE, Ch. J., and CHRISTIANSON, BIRDZELL and BURKE, JJ., concur.